





SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of
August 10, 2009, is by and among Valley Forge Composite Technologies, Inc., a
Florida corporation with offices located at 50 East River Center Blvd., Suite
820, Covington, Kentucky 41011 (the “ Company”), and the investors listed on the
Schedule of Buyers attached hereto (individually, a “ Buyer” and collectively,
the “Buyers”).

RECITALS

A.

The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “ 1933 Act”), and Rule 506
of Regulation D (“Regulation D”) as promulgated by the U.S. Securities and
Exchange Commission (the “ SEC”) under the 1933 Act.

B.

Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
the Company’s common stock, par value $.001 per share (the “ Common Stock”), set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers (which
aggregate amount for all Buyers together shall be 1,200,000 shares of Common
Stock and shall collectively be referred to herein as the “ Common Shares”), and
(ii) a warrant to acquire up to that number of additional shares of Common Stock
set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers, in
the form attached hereto as Exhibit A (the “Warrants”) (as exercised,
collectively, the “Warrant Shares”).  The Common Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “ Securities.”

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

1.

PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

(a)

Common Shares and Warrants

. Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 6 and 7 below, the Company shall issue and sell to each Buyer, and each
Buyer severally, but not jointly, shall purchase from the Company on the Closing
Date (as defined below), the number of Common Shares as is set forth opposite
such Buyer’s name in column (3) on the Schedule of Buyers, along with the
Warrants to acquire up to that number of Warrant Shares as is set forth opposite
such Buyer’s name in column (4) on the Schedule of Buyers.

(b)

Closing

. The closing (the “ Closing”) of the purchase of the Common Shares and the
Warrants by the Buyers shall occur at the offices of Greenberg Traurig, LLP, The
MetLife Building, 200 Park Avenue, 15 th Floor, New York, New York 10166.  The
date and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York
time, on the first (1st) Business Day on which the conditions to the Closing set
forth in Sections 6 and 7 below are satisfied or waived (or such later date as
is mutually agreed to by the Company and each Buyer). As used herein, “ Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.





--------------------------------------------------------------------------------

(c)

Purchase Price

. The aggregate purchase price for the Common Shares and the Warrants to be
purchased by each Buyer (the “ Purchase Price”) shall be the amount set forth
opposite such Buyer’s name in column (5) on the Schedule of Buyers. Each Buyer
shall pay $0.125 for each Common Share and related Warrants to be purchased by
such Buyer at the Closing.

(d)

Form of Payment

. On the Closing Date, (i) each Buyer shall deliver its respective Purchase
Price to the Company for the Common Shares and the Warrants to be issued and
sold to such Buyer at the Closing, by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions and (ii) the
Company shall deliver to each Buyer (A) one or more stock certificates, free and
clear of all restrictive and other legends (except as expressly provided in
Section 5(c) hereof), evidencing the number of Common Shares such Buyer is
purchasing as is set forth opposite such Buyer’s name in column (3) of the
Schedule of Buyers, and (B) a Warrant pursuant to which such Buyer shall have
the right to acquire up to such number of Warrant Shares as is set forth
opposite such Buyer’s name in column (4) of the Schedule of Buyers, in all
cases, duly executed on behalf of the Company and registered in the name of such
Buyer or its designee.  

2.

BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:

(a)

Organization; Authority

. Such Buyer is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents (as defined below) to which it is a party and
otherwise to carry out its obligations hereunder and thereunder.

(b)

No Public Sale or Distribution

. Such Buyer is (i) acquiring the Common Shares and the Warrants, and (ii) upon
exercise of its Warrants will acquire the Warrant Shares issuable upon exercise
thereof, in each case, for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
that by making the representations herein, such Buyer does not agree, or make
any representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the 1933 Act. Such Buyer is acquiring the Securities hereunder in the
ordinary course of its business. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.

(c)

Accredited Investor Status

.  Such Buyer is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D.  

(d)

Reliance on Exemptions





 2




--------------------------------------------------------------------------------

. Such Buyer understands that the Securities are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of such Buyer to acquire the Securities.

(e)

Information

. Such Buyer and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
such Buyer. Such Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

(f)

No Governmental Review

.  Such Buyer understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities or the fairness or suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

(g)

Transfer or Resale

. Such Buyer understands that except as provided in Sections 4(h) and 4(n)
hereof: (i) the Securities have not been and are not being registered under the
1933 Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder, (B) such
Buyer shall have delivered to the Company (if requested by the Company) an
opinion of counsel to such Buyer, in a form reasonably acceptable to the
Company, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) such Buyer provides the Company with reasonable assurance
that such Securities can be sold, assigned or transferred pursuant to Rule 144
or Rule 144A promulgated under the 1933 Act (or a successor rule thereto)
(collectively, “ Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (as defined in Section 3(s)) through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC promulgated thereunder; and (iii) neither
the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.

(h)

Validity; Enforcement

.  This Agreement has been duly and validly authorized, executed and delivered
on behalf of such Buyer and constitutes the legal, valid and binding obligations
of such Buyer enforceable against such





 3




--------------------------------------------------------------------------------

Buyer in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(i)

No Conflicts

.  The execution, delivery and performance by such Buyer of this Agreement and
the consummation by such Buyer of the transactions contemplated hereby will not
i) result in a violation of the organizational documents of such Buyer or ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or iii) result in a
violation of any law, rule, regulation, order, judgment  or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.

(j)

Residency

. Such Buyer is a resident of that jurisdiction specified below its address on
the Schedule of Buyers.

(k)

Certain Trading Activities

.  Such Buyer has not directly or indirectly, nor has any Person acting on
behalf of or pursuant to any understanding with such Buyer, engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales involving the Company’s securities) since the time that such
Buyer was first contacted by the Company regarding the investment in the Company
contemplated herein. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the 1934
Act (“Regulation SHO”) and all types of direct and indirect stock pledges,
forward sale contracts, options, puts, calls, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers (but shall not be deemed to
include the location and/or reservation of borrowable shares of Common Stock).
Such Buyer does not as of the date hereof, and will not immediately following
the Closing, own 10% or more of the Company’s issued and outstanding shares of
Common Stock (calculated based on the assumption that all Equivalents (as
defined below) owned by such Buyer, whether or not presently exercisable or
convertible, have been fully exercised or converted (as the case may be) but
taking into account any limitations on exercise or conversion (including
“blockers”) contained therein).

(l)

General Solicitation

. Such Buyer is not purchasing the Securities as a result of any advertisement,
article, notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar.

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that:

(a)

Organization and Qualification





 4




--------------------------------------------------------------------------------

. Each of the Company and each of the Subsidiaries are entities duly organized
and validly existing and in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and each of the
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. As used in this Agreement, “ Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
in the other Transaction Documents or (iii) the authority or ability of the
Company or any of the Subsidiaries to perform their respective obligations under
the Transaction Documents (as defined below). Other than the Subsidiaries, there
is no Person in which the Company, directly or indirectly, owns capital stock or
holds an equity or similar interest. For purposes of this Agreement, Valley
Forge Detection Systems, Inc., Valley Forge Aerospace, Inc., Valley Forge
Imaging, Inc. and Valley Forge Imaging Technologies, Inc. are collectively
referred to herein as the “ Subsidiaries” and each individually as a
“Subsidiary.”

(b)

Authorization; Enforcement; Validity

. The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement and the other Transaction Documents to
which it is a party and to issue the Securities in accordance with the terms
hereof and thereof.  Each Subsidiary has the requisite power and authority to
enter into and perform its obligations under the Transaction Documents to which
it is a party.  The execution and delivery of this Agreement and the other
Transaction Documents by the Company and the Subsidiaries and the consummation
by the Company and the Subsidiaries of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Common Shares, the
issuance of the Warrants and the reservation for issuance and issuance of the
Warrant Shares issuable upon exercise of the Warrants) have been duly authorized
by the Company’s board of directors or other governing body, as applicable, and
(other than the filing with the SEC of a Notice on Form D and one or more
registration statements in accordance with Section 4(n) hereof and any other
filings as may be required by any state securities agencies) no further filing,
consent or authorization is required by the Company, the Subsidiaries, their
respective Boards of Directors or their stockholders or other governing body.
This Agreement and the other Transaction Documents to which it is a party have
been duly executed and delivered by the Company and constitutes the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.  The Transaction Documents to which
each Subsidiary is a party have been duly executed and delivered by each such
Subsidiary, and constitutes the legal, valid and binding obligations of such
Subsidiary in accordance with their respective terms, except as such
enforceability  may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law.  “ Transaction Documents”
means, collectively, this Agreement, the Warrants, the Irrevocable Transfer
Agent Instructions (as defined in Section 5(b)) and each of the other agreements
and instruments entered into by the parties hereto in connection with the
transactions contemplated hereby and thereby.

(c)

Issuance of Securities





 5




--------------------------------------------------------------------------------

. The issuance of the Common Shares and the Warrants are duly authorized and
upon issuance in accordance with the terms of the Transaction Documents shall be
validly issued, fully paid and non-assessable and free from all taxes, liens,
charges and other encumbrances with respect to the issue thereof. As of the
Closing, the Company shall have reserved from its duly authorized capital stock
not less than 120% of the maximum number of shares of Common Stock issuable upon
exercise of the Warrants (without regard to any limitations on the exercise of
the Warrants set forth therein). Upon exercise in accordance with the Warrants,
the Warrant Shares, respectively, when issued, will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
Subject to the accuracy of the representations and warranties of the Buyers in
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the 1933 Act.

(d)

No Conflicts

. The execution, delivery and performance of the Transaction Documents by the
Company and the Subsidiaries and the consummation by the Company and the
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Common Shares, the Warrants and Warrant
Shares and the reservation for issuance of the Warrant Shares) will not (i)
result in a violation of the Articles of Incorporation (as defined in Section
3(r)) or other organizational documents of the Company or any of the
Subsidiaries, any capital stock of the Company or any of the Subsidiaries or
Bylaws (as defined in Section 3(r)) of the Company or any of the Subsidiaries,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of the
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the
Over-the-Counter Bulletin Board (the “Principal Market”)) applicable to the
Company or any of the Subsidiaries or by which any property or asset of the
Company or any of the Subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that could not
reasonably be expected to have a Material Adverse Effect.

(e)

Consents

.  Neither the Company nor any Subsidiary is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by the Transaction Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and neither the Company nor any of the
Subsidiaries are aware of any facts or circumstances which might prevent the
Company or any Subsidiary from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.

(f)

Acknowledgment Regarding Buyer’s Purchase of Securities

. The Company acknowledges and agrees that each Buyer is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Buyer is (i) an
officer or director of the Company or any of the Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of the Subsidiaries
or (iii)





 6




--------------------------------------------------------------------------------

to its knowledge, a “beneficial owner” of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “ 1934 Act”)). The Company further acknowledges that no
Buyer is acting as a financial advisor or fiduciary of the Company or any of the
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g)

No General Solicitation; No Placement Agent’s Fees

. Neither the Company, nor any of the Subsidiaries or affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Securities. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby.
 Neither the Company nor any of the Subsidiaries has engaged any placement agent
or other agent in connection with the sale of the Securities.

(h)

No Integrated Offering

. None of the Company, the Subsidiaries or any of their affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require approval of
stockholders of the Company under any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated. None of the Company, the Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of the
issuance of any of the Securities under the 1933 Act or cause the offering of
any of the Securities to be integrated with other offerings.

(i)

Dilutive Effect

. The Company understands and acknowledges that the number of Warrant Shares
will increase in certain circumstances. The Company further acknowledges that
its obligation to issue the Warrant Shares upon exercise of the Warrants in
accordance with this Agreement and the Warrants is, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

(j)

Application of Takeover Protections; Rights Agreement

. The Company and its board of directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation or
other organizational document or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to any Buyer as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any Buyer’s ownership
of the Securities. The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating





 7




--------------------------------------------------------------------------------

to accumulations of beneficial ownership of shares of Common Stock or a change
in control of the Company or any of the Subsidiaries.

(k)

SEC Documents; Financial Statements

. During the two (2) years prior to the date hereof, the Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“ SEC Documents”). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Buyers which is not included in
the SEC Documents, including, without limitation, information referred to in
Section 2(e) of this Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made.

(l)

Absence of Certain Changes

. Since the date of the Company’s most recent audited or reviewed financial
statements contained in a Form 10-K, there has been no material adverse change
and no material adverse development in the business, assets, liabilities,
properties, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company or any of the Subsidiaries, except as may
be disclosed in the SEC Documents filed after the date of such Form 10-K but
prior to the date hereof. Since the date of the Company’s most recent audited
financial statements contained in a Form 10-K, neither the Company nor any of
the Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any material capital expenditures, individually or in the aggregate.
Neither the Company nor any of the Subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, liquidation or winding up, nor does the Company or any
Subsidiary have any knowledge or reason to believe that any of their respective
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so. The
Company and the Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below). For
purposes of this Section 3(l), “Insolvent” means, (I) with respect to the
Company and the Subsidiaries, on a consolidated basis, (i) the present fair
saleable value of the Company’s and the Subsidiaries’ assets is less than the
amount required to pay the Company’s and the Subsidiaries’ total





 8




--------------------------------------------------------------------------------

Indebtedness (as defined in Section 3(s)), (ii) the Company and the Subsidiaries
are unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company and the Subsidiaries intend to incur or believe that they will incur
debts that would be beyond their ability to pay as such debts mature; and (II)
with respect to the Company and each Subsidiary, individually, (i) the present
fair saleable value of the Company’s or any of the Subsidiaries’ assets is less
than the amount required to pay each of their respective total Indebtedness,
(ii) the Company or any of the Subsidiaries are unable to pay their respective
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company or any of the
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their respective ability to pay as such debts mature. Neither the Company
nor any of the Subsidiaries has engaged in business or in any transaction, and
is not about to engage in business or in any transaction, for which the
Company’s or such Subsidiary’s remaining assets constitute unreasonably small
capital.

(m)

No Undisclosed Events, Liabilities, Developments or Circumstances

. No event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur with respect to the Company, any of the
Subsidiaries or their respective business, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced or which would have a material adverse effect on
any Buyer’s investment hereunder.

(n)

Conduct of Business; Regulatory Permits

. Neither the Company nor any of the Subsidiaries is in violation of any
material term of or in default under its Articles of Incorporation, any
certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company or any of the Subsidiaries or Bylaws or
their organizational charter, certificate of formation or articles or
certificate of incorporation or bylaws, respectively. Neither the Company nor
any of the Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of the
Subsidiaries, and neither the Company nor any of the Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future.  Since January 1, 2007, (i) the
Common Stock has been designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) the Company has received no communication, written or oral,
from the SEC or the Principal Market regarding the suspension or delisting of
the Common Stock from the Principal Market. The Company and each of the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

(o)

Foreign Corrupt Practices

.  Neither the Company nor any of the Subsidiaries, nor to the Company’s
knowledge, any director, officer, agent, employee or other Person acting on
behalf of the Company or any of the





 9




--------------------------------------------------------------------------------

Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of the Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(p)

Sarbanes-Oxley Act

. The Company and each Subsidiary is in material compliance with all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.

(q)

Transactions With Affiliates

. Other than the grant of stock options disclosed on Schedule 3(q) and except as
disclosed in the SEC Documents, none of the officers, directors or employees of
the Company or any of the Subsidiaries is presently a party to any transaction
with the Company or any of the Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of the Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.

(r)

Equity Capitalization

.  As of the date hereof, the authorized capital stock of the Company consists
of 100,000,000 shares of Common Stock, of which 52,882,016 shares are issued and
51,415,349 shares are outstanding, and 6,615,646 shares are reserved for
issuance pursuant to securities (other than the Warrants) exercisable or
exchangeable for, or convertible into, Common Stock.  No shares of Common Stock
are held in treasury.  All of such outstanding shares are duly authorized and
have been, or upon issuance will be, validly issued and are fully paid and
non-assessable.  37,790,000 shares of the Company’s outstanding Common Stock on
the date hereof are as of the date hereof owned by Persons who are “affiliates”
(as defined in Rule 405 of the 1933 Act and calculated based on the assumption
that only officers, directors and holders of at least 10% of the Company’s
issued and outstanding Common Stock are “affiliates” without conceding that any
such Persons are “affiliates” for purposes of federal securities laws) of the
Company or any of the Subsidiaries. To the Company’s knowledge, as of the date
hereof no Person owns 10% or more of the Company’s issued and outstanding shares
of Common Stock (calculated based on the assumption that all Equivalents,
whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws). Except as disclosed in Schedule 3(r): (i) none of the
Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company or any Subsidiary; (ii) except as disclosed in the SEC Documents,
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of the Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of the Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of the
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or





 10




--------------------------------------------------------------------------------

securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of the Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness (as defined
in Section 3(s)) of the Company or any of the Subsidiaries or by which the
Company or any of the Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of the Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of the Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except pursuant
to Section 4(n) hereof); (vi) there are no outstanding securities or instruments
of the Company or any of the Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of the Subsidiaries is or may become
bound to redeem a security of the Company or any of the Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
neither the Company nor any of the Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or the Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect.  The Company has furnished to the Buyers true, correct and complete
copies of the Company’s Articles of Incorporation, as amended and as in effect
on the date hereof (the “ Articles of Incorporation”), and the Company’s bylaws,
as amended and as in effect on the date hereof (the “ Bylaws”), and the terms of
all securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto
that have not been disclosed in the SEC Documents.

(s)

Indebtedness and Other Contracts

. Except as disclosed on Schedule 3(s) or in the SEC Documents, neither the
Company nor any of the Subsidiaries (i) has any outstanding Indebtedness (as
defined below), (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument could reasonably be expected to result in a
Material Adverse Effect, (iii) is in violation of any term of or in default
under any contract, agreement or instrument relating to any Indebtedness, except
where such violations and defaults would not result, individually or in the
aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  For purposes of this Agreement:  (x) “ Indebtedness” of any
Person means, without duplication, (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such





 11




--------------------------------------------------------------------------------

indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
(y) “ Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z) “
Person” means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(t)

Absence of Litigation

. Except as set forth on Schedule 3(t) or in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of the Subsidiaries, the Common Stock or any of the
Company’s or the Subsidiaries’ officers or directors which is outside of the
ordinary course of business or individually or in the aggregate could have a
Material Adverse Effect.

(u)

Insurance

. The Company and each of the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the businesses
in which the Company and the Subsidiaries are engaged. Neither the Company nor
any such Subsidiary has been refused any insurance coverage sought or applied
for, and neither the Company nor any such Subsidiary has any reason to believe
that it will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

(v)

Employee Relations

.  Neither the Company nor any of the Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company believe that
its and its Subsidiaries’ relations with their respective employees are good. No
executive officer (as defined in Rule 501(f) promulgated under the 1933 Act) or
other key employee of the Company or any of the Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer or other key employee of
the Company or any of the Subsidiaries is,  to the Company’s knowledge, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) to the Company’s knowledge does not subject the Company or any of the
Subsidiaries to any liability with respect to any of the foregoing matters.  The
Company and the Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(w)

Title





 12




--------------------------------------------------------------------------------

. Except as set forth on Schedule 3(w), the Company and the Subsidiaries have
good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and the Subsidiaries, in each case, free and clear of
all liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and any of the Subsidiaries. Any real
property and facilities held under lease by the Company or any of the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any of
the Subsidiaries.

(x)

Intellectual Property Rights

. The Company and the Subsidiaries own or possess adequate rights or licenses to
use all trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, original works, inventions,
licenses, approvals, governmental authorizations, trade secrets and other
intellectual property rights and all applications and registrations therefor (“
Intellectual Property Rights”) necessary to conduct their respective businesses
as now conducted and as presently proposed to be conducted.  None of the
Company’s or the Subsidiaries’ material Intellectual Property Rights have
expired, terminated or been abandoned, or are expected to expire, terminate or
be abandoned, within three years from the date of this Agreement.  The Company
has no knowledge of any infringement by the Company or any of the Subsidiaries
of Intellectual Property Rights of others.  There is no claim, action or
proceeding being made or brought, or to the knowledge of the Company or any of
the Subsidiaries, being threatened, against the Company or any of the
Subsidiaries regarding their Intellectual Property Rights, except as disclosed
in the SEC Documents.  The Company is not aware of any facts or circumstances
which might give rise to any of the foregoing infringements or claims, actions
or proceedings. The Company and each of the Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights.

(y)

Environmental Laws

. The Company and the Subsidiaries (i) are in compliance with all Environmental
Laws (as defined herein), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.  The term “
Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “ Hazardous Materials”) into
the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder.

(z)

Subsidiary Rights

. The Company or one of the Subsidiaries has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of the Subsidiaries as owned by the
Company or such Subsidiary.

(aa)

Tax Status





 13




--------------------------------------------------------------------------------

. The Company and each of the Subsidiaries (i) has timely made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except in each case where the failure to file, pay or set aside would not
have a Material Adverse Effect. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company and the Subsidiaries know of no basis for any such claim. The
Company is not operated in such a manner as to qualify as a passive foreign
investment company, as defined in Section 1297 of the U.S. Internal Revenue Code
of 1986, as amended.

(bb)

Internal Accounting and Disclosure Controls

. The Company and each of the Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Neither the Company nor any of the Subsidiaries has received any
notice or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of the
Company or any of the Subsidiaries.

(cc)

Off Balance Sheet Arrangements

. There is no transaction, arrangement, or other relationship between the
Company or any of the Subsidiaries and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its 1934 Act
filings and is not so disclosed or that otherwise could be reasonably likely to
have a Material Adverse Effect.

(dd)

Investment Company Status

. The Company is not, and upon consummation of the sale of the Securities will
not be, an “investment company,” an affiliate of an “investment company,” a
company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of  1940, as amended.

(ee)

Acknowledgement Regarding Buyers’ Trading Activity

. It is understood and acknowledged by the Company (i) that, other than as
contemplated by Section 2(k), following the public disclosure of the
transactions contemplated by the Transaction





 14




--------------------------------------------------------------------------------

Documents, in accordance with the terms thereof, none of the Buyers have been
asked by the Company or any of the Subsidiaries to agree, nor has any Buyer
agreed with the Company or any of the Subsidiaries, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that any Buyer, and counter parties in “derivative”
transactions to which any such Buyer is a party, directly or indirectly,
presently may have a “short” position in the Common Stock which were established
prior to such Buyer’s knowledge of the transactions contemplated by the
Transaction Documents, and (iii) that each Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counter party in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents pursuant to the Press Release (as defined in Section 4(i),
one or more Buyers may engage in hedging and/or trading activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares deliverable
with respect to the Securities are being determined and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement or any other Transaction Document or any of the documents
executed in connection herewith or therewith.

(ff)

Manipulation of Price

. Neither the Company nor any of the Subsidiaries has, and, to the knowledge of
the Company, no Person acting on their behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company or any of the
Subsidiaries to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities, or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company or any of the Subsidiaries.

(gg)

Transfer Taxes

.  On the Closing Date, all stock transfer or other taxes (other than income or
similar taxes) which are required to be paid in connection with the sale and
transfer of the Securities to be sold to each Buyer hereunder will be, or will
have been, fully paid or provided for by the Company, and all laws imposing such
taxes will be or will have been complied with.

(hh)

Shell Company Status

. The Company is not, and has not, since July 6, 2006, been, an issuer
identified in Rule 144(i)(1).

(ii)

Disclosure

.  The Company confirms that neither it nor any other Person acting on its
behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents.  The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided to
the Buyers regarding the Company and the Subsidiaries, their businesses and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company or any of the Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the





 15




--------------------------------------------------------------------------------

circumstances under which they were made, not misleading. Each press release
issued by the Company or any of the Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of the Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Buyer makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Sections 2.

4.

COVENANTS.

(a)

Best Efforts

. Each party shall use its best efforts timely to satisfy each of the conditions
to be satisfied by it as provided in Sections 6 and 7 of this Agreement.

(b)

Form D and Blue Sky

.  The Company agrees to file a Form D with respect to the Securities as
required under Regulation D and to provide a copy thereof to each Buyer promptly
after such filing. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to, qualify the Securities for sale to the Buyers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date.  The Company shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.  

(c)

Reporting Status

. Until the date on which the Buyers shall have sold all of the Registrable
Securities (as defined in Section 4(n) below) (the “ Reporting Period”), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would no longer require or otherwise permit such
termination.

(d)

Use of Proceeds

. The Company shall use the net proceeds from the sale of the Securities solely
as set forth on Schedule 4(d).

(e)

Financial Information

. The Company agrees to send the following to each Buyer during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or





 16




--------------------------------------------------------------------------------

amendments filed pursuant to the 1933 Act, (ii) on the same day as the release
thereof, facsimile copies of all press releases issued by the Company or any of
the Subsidiaries, unless such press release is otherwise available to the public
through the EDGAR system, and (iii) copies of any notices and other information
made available or given to the shareholders of the Company generally,
contemporaneously with the making available or giving thereof to the
shareholders, unless such notices or other information is otherwise available to
the public through the EDGAR system.

(f)

Listing

.  The Company shall promptly secure the listing of all of the Registrable
Securities upon each national securities exchange and automated quotation
system, if any, upon which the shares of Common Stock are then listed (subject
to official notice of issuance) and shall maintain such listing of all
Registrable Securities from time to time issuable under the terms of the
Transaction Documents on such national securities exchange or automated
quotation system. The Company shall maintain the Common Stock’s authorization
for quotation on the Principal Market, the New York or American Stock Exchange,
the Nasdaq Global Market, the Nasdaq Global Select Market or the Nasdaq Capital
Market (each, an “ Eligible Market”). The Company shall not take any action
which could be reasonably expected to result in the delisting or suspension of
the Common Stock on an Eligible Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).

(g)

Fees

.  (i) The Company shall pay Greenberg Traurig, LLP an amount not to exceed
$10,000 for legal fees, documentation and implementation of the transactions
contemplated by the Transaction Documents.

(ii) The Company shall be responsible for the payment of any placement agent’s
fees, financial advisory fees, or broker’s commissions (other than for Persons
engaged by any Buyer or Persons claiming rights due to the acts of a Buyer)
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

(h)

Pledge of Securities

. Notwithstanding anything to the contrary contained in Section 2(g), the
Company acknowledges and agrees that the Securities may be pledged by a Buyer in
connection with a bona fide margin agreement or other bona fide loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, except as may otherwise be required under applicable
securities laws, and no Buyer effecting a pledge of Securities shall be required
to provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by a Buyer.

(i)

Disclosure of Transactions and Other Material Information

. The Company shall, on or before 8:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, issue a press release (the “
Press Release” ) reasonably acceptable to the Buyers disclosing all the material
terms of the transactions contemplated by the Transaction Documents . On or
before 8:30 a.m., New York time, on the second (2nd) Business Day following the
date of this





 17




--------------------------------------------------------------------------------

Agreement, the Company shall file a Current Report on Form 8-K describing all
the material terms of the transactions contemplated by the Transaction Documents
in the form required by the 1934 Act and attaching all the material Transaction
Documents (including, without limitation, this Agreement (and all schedules to
this Agreement), the form of the Warrants) (including all attachments, the “ 8-K
Filing”). From and after the issuance of the Press Release, the Company shall
have disclosed all material, nonpublic information delivered to any of the
Buyers by the Company or any of the Subsidiaries, or any of their respective
officers, directors, employees or agents (if any) in connection with the
transactions contemplated by the Transaction Documents. The Company shall not,
and the Company shall cause each of the Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide any Buyer
with any material, nonpublic information regarding the Company or any of the
Subsidiaries from and after the issuance of the Press Release without the
express prior written consent of such Buyer, except as expressly contemplated by
Section 4(m)(viii). If a Buyer has, or believes it has, received any material,
nonpublic information regarding the Company or any of its Subsidiaries in breach
of the immediately preceding sentence, such Buyer shall provide the Company with
written notice thereof in which case the Company shall, within one (1) Trading
Day of the receipt of such notice, make a public disclosure of all such material
nonpublic information so provided. In the event of a breach of any of the
foregoing covenants by the Company, any of the Subsidiaries, or any of its or
their respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of such Buyer), in addition to any other remedy
provided herein or in the Transaction Documents, such Buyer shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, any of the Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, any of the Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure of such information.  Subject to the foregoing, neither the Company
nor any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith
and (ii) as is required by applicable law and regulations ( provided that, in
the case of clause (i), each Buyer shall have received a draft of any such press
release or other public disclosure prior to its release).  Without the prior
written consent of any applicable Buyer, the Company shall not (and shall cause
each of the Subsidiaries and affiliates to not) disclose the name of such Buyer
in any filing (other than the 8-K Filing), announcement, release or otherwise,
except as otherwise required by any law, rule or regulation applicable to the
Company after consultation with the Buyer.

(j)

Reservation of Shares

. So long as any Warrants remain outstanding, the Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than 120% of the maximum number of shares of Common Stock
issuable upon exercise of all the Warrants (without regard to any limitations on
the exercise of the Warrants set forth therein).

(k)

Conduct of Business

.  The business of the Company and the Subsidiaries shall not be conducted in
violation of any law, ordinance or regulation of any governmental entity, except
where such violations would not result, either individually or in the aggregate,
in a Material Adverse Effect.

(l)

Piggyback Registrations.

  If, at any time during the three (3) year period following the date hereof,
there is not an existing and effective registration statement covering all of
the Registrable Securities and the Company shall





 18




--------------------------------------------------------------------------------

determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the 1933 Act of
any of its equity securities (other than on Form S-4 or Form S-8 (each as
promulgated under the 1933 Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the company’s stock
option or other employee benefit plans), then the Company shall deliver to each
Buyer a written notice of such determination and, if within fifteen (15) days
after the date of the delivery of such notice, any such Buyer shall so request
in writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Buyer requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 4(n) that are eligible for
resale pursuant to Rule 144 (without volume restrictions).  For purposes hereof,
“ Registrable Securities” means (i) the Common Shares, (ii) the Warrant Shares
issued or issuable upon exercise of the Warrants and (iii) any capital stock of
the Company issued or issuable with respect to the Common Shares, the Warrant
Shares or the Warrants, including, without limitation, (1) as a result of any
share split, share dividend, recapitalization, exchange or similar event or
otherwise and (2) shares of capital stock of the Company into which the shares
of Common Stock are converted or exchanged and shares of capital stock of a
Successor Entity (as defined in the Warrants) into which the shares of Common
Stock are converted or exchanged, in each case, without regard to any
limitations on exercise of the Warrants.

(m)

Passive Foreign Investment Company

.  The Company shall conduct its business in such a manner as will ensure that
the Company will not be deemed to constitute a passive foreign investment
company within the meaning of Section 1297 of the U.S. Internal Revenue Code of
1986, as amended.

(n)

DTC Eligibility

. The Company shall pay all fees to DTC (as defined below) required to be paid,
and shall take all other necessary actions, so that the Company is eligible to
participate in DTC’s Fast Automated Securities Transfer Program no later than
thirty (30) days after the Closing Date.

5.

REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

(a)

Register

. The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Common Shares and the Warrants in which the
Company shall record the name and address of the Person in whose name the Common
Shares and the Warrants have been issued (including the name and address of each
transferee), the number of Common Shares held by such Person and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives, provided such
Buyer continues to hold any Common Shares or Warrants.

(b)

Transfer Agent Instructions

. The Company shall issue irrevocable instructions to its transfer agent and any
subsequent transfer agent in the form acceptable to the Buyers (the “
Irrevocable Transfer Agent Instructions”) to issue certificates or credit shares
to the applicable balance accounts at The Depository Trust Company (“ DTC”),
registered in the name of each Buyer or its respective nominee(s), for the
Common Shares and the Warrant Shares in such amounts as specified from time to
time by each Buyer to the Company upon delivery of the Common Shares or the
exercise of the Warrants (as the case may be). The Company





 19




--------------------------------------------------------------------------------

represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Section 2(g) hereof, will be given by the Company
to its transfer agent with respect to the Securities, and that the Securities
shall otherwise be freely transferable on the books and records of the Company
to the extent provided in this Agreement and the other Transaction Documents. If
a Buyer effects a sale, assignment or transfer of the Securities in accordance
with Section 2(g), the Company shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Common Shares or Warrant
Shares sold, assigned or transferred pursuant to an effective registration
statement or in compliance with Rule 144, the transfer agent shall issue such
shares to such Buyer, assignee or transferee (as the case may be) without any
restrictive legend in accordance with Section 5(d) below. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall cause its counsel to issue the legal opinion
referred to in the Irrevocable Transfer Agent Instructions to the Company’s
transfer agent on each Effective Date. Any fees (with respect to the transfer
agent, counsel to the Company or otherwise) associated with the issuance of such
opinion or the removal of any legends on any of the Securities shall be borne by
the Company.

(c)

Legends

. Each Buyer understands that the certificates or other instruments representing
the Common Shares and the Warrants and, until such time as the resale of the
Common Shares and the Warrant Shares (as the case may be) have been registered
under the 1933 Act as contemplated by Section 4(n) hereof or are eligible for
sale pursuant to Rule 144, the stock certificates representing the Common Shares
and the Warrant Shares (as the case may be), except as set forth below, shall
bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [EXERCISABLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

(d)

Removal of Legends





 20




--------------------------------------------------------------------------------

. Certificates evidencing Securities shall not be required to contain the legend
set forth in Section 5(c) above or any other legend (i) while a registration
statement (including the Registration Statement) covering the resale of such
Securities is effective under the Securities Act, (ii) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that a
Buyer provides the Company with reasonable assurances that such Securities are
eligible for sale, assignment or transfer under Rule 144 which shall not include
an opinion of counsel), (iii) in connection with a sale, assignment or other
transfer (other than under Rule 144) provided such Buyer provides the Company
with an opinion of counsel to such Buyer, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act or (iv)
if such legend is not required under applicable requirements of the 1933 Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than three (3) Trading Days (as defined
below) following the delivery by a Buyer to the Company or the transfer agent
(with notice to the Company) of a legended certificate representing such
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer, if
applicable), together with any other deliveries from such Buyer as may be
required above in this Section 5(d), as directed by such Buyer, either: (A)
deliver (or cause to be delivered to) such Buyer a certificate representing such
Securities that is free from all restrictive and other legends or (B) credit the
balance account of such Buyer’s or such Buyer’s nominee with DTC with a number
of shares of Common Stock equal to the number of Common Shares or Warrant Shares
(as the case may be) represented by the certificate so delivered by such Buyer
(the date by which such certificate is required to be delivered to such Buyer or
such credit is so required to be made to the balance account of such Buyer’s or
such Buyer’s nominee with DTC pursuant to the foregoing is referred to herein as
the “ Required Delivery Date”).

(e)

Failure to Timely Deliver; Buy-In

. If the Company fails to (i) issue and deliver (or cause to be delivered) to a
Buyer by the Required Delivery Date a certificate representing the Securities so
delivered to the Company by such Buyer that is free from all restrictive and
other legends or (ii) credit the balance account of such Buyer’s or such Buyer’s
nominee with DTC for such number of shares of Common Shares or Warrant Shares so
delivered to the Company, then, in addition to all other remedies available to
such Buyer, the Company shall pay in cash to such Buyer on each day after the
Required Delivery Date that the issuance or credit of such shares is not timely
effected an amount equal to 2% of the product of (A) the sum of the number of
shares of Common Shares or Warrant Shares (as the case may be) not issued to
such Buyer on a timely basis and to which such Buyer is entitled and (B) the
VWAP (as defined below) of the shares of Common Stock for the five (5) Trading
Day period immediately preceding the Required Delivery Date. In addition to the
foregoing, if the Company fails to so properly deliver such unlegended
certificates or so properly credit the balance account of such Buyer’s or such
Buyer’s nominee with DTC by the Required Delivery Date, and if on or after the
Required Delivery Date such Buyer purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Buyer of shares of Common Stock that such Buyer anticipated receiving from the
Company without any restrictive legend (a “ Buy-In”), then the Company shall,
within three (3) Trading Days after such Buyer’s request and in such Buyer’s
sole discretion, either (i) pay cash to such Buyer in an amount equal to such
Buyer’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the “ Buy-In Price”), at which point the
Company’s obligation to deliver such certificate or credit such Buyer’s balance
account shall terminate and such shares shall be cancelled, or (ii) promptly
honor its obligation to deliver to such Buyer a certificate or certificates or
credit such Buyer’s DTC account representing such number of shares of Common
Stock that would have been issued if the Company timely complied with its
obligations hereunder and pay cash to such Buyer in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Shares or Warrant Shares (as the case may be) that the Company
was required to deliver to such Buyer by the





 21




--------------------------------------------------------------------------------

Required Delivery Date times (B) the average VWAP of the Common Stock for the
five (5) Trading Day period immediately preceding the Required Delivery Date.

For purposes of this Section 5(e), “VWAP” means, for any security as of any
date, the dollar volume-weighted average price for such security on the
Principal Market (or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded) during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg Financial Markets (“ Bloomberg”) through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If VWAP cannot be calculated for
such security on such date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Buyer. If the Company and the Buyer are unable to agree upon
the fair market value of such security, then they shall agree in good faith on a
reputable investment bank to make such determination of fair market value, whose
determination shall be final and binding and whose fees and expenses shall be
borne by the Company. All such determinations shall be appropriately adjusted
for any share dividend, share split or other similar transaction during such
period.  “ Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

6.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

(a)

The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in their sole discretion by
providing each Buyer with prior written notice thereof:

(i)

Such Buyer shall have executed each of the Transaction Documents to which it is
a party and delivered the same to the Company.

(ii)

Such Buyer shall have delivered to the Company the Purchase Price for the Common
Shares and the related Warrants being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

(iii)

MKM Opportunity Master Fund, Ltd. (“ MKM”) shall have entered into a letter
agreement with the Company pursuant to which MKM (i) acknowledges that the
Company has complied with Section 4(m) of the Prior Securities Purchase
Agreements with respect to the transactions contemplated by this Agreement, (ii)
waives the full application of the provisions of Section 2 of each of the Prior
Warrants, and (iii) waives the application of the provisions of Section 7(a) of
each of the notes (collectively, the “ Prior Notes”) issued by the Company to





 22




--------------------------------------------------------------------------------

MKM pursuant to the Prior Securities Purchase Agreements so as to provide that
that the issuance of the Common Shares and Warrants at the Closing shall not
result in an adjustment to the “Conversion Price” (as defined in each of the
Prior Notes) in accordance with the provisions of Section 7(a) of the Prior
Notes.

(iv)

The representations and warranties of such Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.

7.

CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.  

b)

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(i)

The Company shall have duly executed and delivered to such Buyer (A) each of the
Transaction Documents and (B) the Common Shares (in such numbers as is set forth
across from such Buyer’s name in column (3) of the Schedule of Buyers and the
related Warrants (for such number of shares of Common Stock as is set forth
across from such Buyer’s name in column (4) of the Schedule of Buyers) being
purchased by such Buyer at the Closing pursuant to this Agreement.

(ii)

The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in form acceptable to such Buyer, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(iii)

The Company shall have delivered to such Buyer a certificate evidencing the
incorporation and good standing of the Company in its state of incorporation
issued by the Secretary of State of such state as of a date within ten (10) days
of the Closing Date.

(iv)

The Company shall have delivered to such Buyer a certificate, executed by the
Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation of the Company and the organizational documents of each Subsidiary
and (iii) the Bylaws of the Company and the bylaws of each Subsidiary, each as
in effect at the Closing, in the form attached hereto as Exhibit B.

(v)

Each and every representation and warranty of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit C.





 23




--------------------------------------------------------------------------------

(vi)

The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding on
the Closing Date immediately prior to the Closing.

(vii)

The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, in writing by the SEC or the Principal Market.

(viii)

The Company shall have obtained all governmental, regulatory or third-party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market.

(ix)

No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.

(x)

Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have or result in a Material Adverse
Effect.

(xi)

The Company shall have delivered to MKM, an acknowledgment that the consummation
of the transactions contemplated by this Agreement shall constitute a “Dilutive
Issuance” (as such term is defined in each of the securities previously issued
to MKM pursuant to those certain Securities Purchase Agreements by and between
the Company and MKM dated as of July 3, 2008, September 29, 2008 and May 27,
2009 (collectively, the “ Prior Securities Purchase Agreements”).
 Notwithstanding the foregoing, in accordance with the letter agreement by and
between MKM and the Company contemplated by Section 6(a)(iii) hereof, the
Company shall acknowledge the waiver by MKM of the full application of the
provisions of Section 2 of each of the Prior Warrants and acknowledge that the
“Exercise Price” (as defined in each of the Prior Warrants) of each of the Prior
Warrants shall remain at $.20.

(xii)

The Company and the Subsidiaries shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request.

8.

TERMINATION.  

In the event that the Closing shall not have occurred with respect to a Buyer on
or before ten (10) days from the date hereof due to the Company’s or such
Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7 above
(and a non-breaching party’s failure to waive such unsatisfied condition(s)),
any such non-breaching party at any time shall have the right to terminate its
obligations under this Agreement with respect to such breaching party on or
after the close of business on such date without liability of such non-breaching
party to any other party; provided, however, that the abandonment of the sale
and purchase of the Common Shares and the Warrants shall be applicable only to
such non-breaching party providing such written notice; provided further,
notwithstanding any such termination the Company shall remain obligated to
reimburse the non-breaching Buyers for the expenses described in Section 4(g)
above. Nothing contained in this Section 8 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.





 24




--------------------------------------------------------------------------------

9.

MISCELLANEOUS.

(a)

Governing Law; Jurisdiction; Jury Trial

. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(b)

Counterparts

. This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

(c)

Headings; Gender

. The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.”  The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.  

(d)

Severability

.  If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.  

(e)

Entire Agreement; Amendments





 25




--------------------------------------------------------------------------------

. This Agreement, the other Transaction Documents and the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
supersede all other prior oral or written agreements between the Buyers, the
Company, the Subsidiaries, their affiliates and Persons acting on their behalf
with respect to the matters contained herein and therein ( provided that the
foregoing shall not have any effect on any agreements any Buyer has entered into
with the Company or any of its Subsidiaries prior to the date hereof with
respect to any prior investment made by such Buyer in the Company), and this
Agreement, the other Transaction Documents, the schedules and exhibits attached
hereto and thereto and the instruments referenced herein and therein contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the holders of at least eighty percent (80%) of the Common Shares issued and
issuable hereunder, and any amendment or to, or waiver of any provision of, this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Securities, as applicable, provided that
any party may give a waiver in writing as to itself. No such amendment or waiver
(unless given pursuant to the foregoing proviso) shall be effective to the
extent that it applies to less than all of the holders of the Common Shares then
outstanding. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of the parties to
the Transaction Documents, holders of the Common Shares or holders of the
Warrants (as the case may be). The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company, any
Subsidiary or otherwise.

(f)

Notices

. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile ( provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with an overnight courier service
with next day delivery specified, in each case, properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

Valley Forge Composite Technologies, Inc.

50 East River Center Blvd., Suite 820

Covington, Kentucky 41011

Telephone:  (859) 581-5111
Facsimile:  (859) 581-5116
Attention:  Chief Executive Officer

If to the Transfer Agent:

Florida Atlantic Stock Transfer Inc.

7130 N. Nob Hill Road

Fort Lauderdale, FL 33321

Telephone:  (954) 726-4954
Facsimile:  (954) 726-6305
Attention:  Mr. Rene Garcia





 26




--------------------------------------------------------------------------------

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

with a copy (for informational purposes only) to:

Greenberg Traurig, LLP
The MetLife Building

200 Park Avenue, 15th Floor
New York, New York 10166
Telephone:  (212) 801-9200
Facsimile:  (212) 801-6400
Attention:  Spencer G. Feldman, Esq.




or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
 Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(g)

Successors and Assigns

. This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and assigns, including any purchasers of any of
the Securities. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least eighty percent (80%) of the aggregate number of Registrable Securities
issued and issuable under the Transaction Documents, including, without
limitation, by way of a Fundamental Transaction (as defined in the Warrants)
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Warrants). A Buyer may assign some or
all of its rights hereunder in connection with transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be a Buyer hereunder with respect to such assigned rights.

(h)

No Third-Party Beneficiaries

. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, other than the
Indemnitees referred to in Section 9(k).

(i)

Survival

. The representations, warranties, agreements and covenants shall survive the
Closing. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

(j)

Further Assurances





 27




--------------------------------------------------------------------------------

. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(k)

Indemnification

.  In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each holder of any
Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “ Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the “
Indemnified Liabilities”), incurred by any Indemnitee as a result of, or arising
out of, or relating to (a) any misrepresentation or breach of any representation
or warranty made by the Company or any Subsidiary in any of the Transaction
Documents, (b) any breach of any covenant, agreement or obligation of the
Company or any Subsidiary contained in any of the Transaction Documents or (c)
any cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company or any Subsidiary) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of any of the Transaction
Documents, (ii) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities,
(iii) any disclosure properly made by such Buyer pursuant to Section 4(i), (iv)
the status of such Buyer or holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents,
(v) any untrue statement or alleged untrue statement of a material fact in a
registration statement or prospectus (as amended or supplemented) covering all
or any portion of the Registrable Securities or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (vi) any violation or alleged violation by the Company
of the 1933 Act, the 1934 Act, any other law, including without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a registration statement,
except, with respect to clause (c), to the extent such Indemnified Liability
arises from an Indemnitee’s gross negligence, bad faith or willful misconduct.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.

(l)

No Strict Construction

. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

(m)

Remedies

.  Each Buyer and each holder of any Securities shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any





 28




--------------------------------------------------------------------------------

provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it or any Subsidiary
fails to perform, observe, or discharge any or all of its or such Subsidiary’s
(as the case may be) obligations under the Transaction Documents, any remedy at
law may prove to be inadequate relief to the Buyers. The Company therefore
agrees that the Buyers shall be entitled to seek specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security.

(n)

Withdrawal Right

. Notwithstanding anything to the contrary contained in (and without limiting
any similar provisions of) the Transaction Documents, whenever any Buyer
exercises a right, election, demand or option under a Transaction Document and
the Company or any Subsidiary does not timely perform its related obligations
within the periods therein provided, then such Buyer may rescind or withdraw, in
its sole discretion from time to time upon written notice to the Company or such
Subsidiary (as the case may be), any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights

(o)

Payment Set Aside

. To the extent that the Company or any Subsidiary makes a payment or payments
to any Buyer hereunder or pursuant to any of the other Transaction Documents or
any of the Buyers enforce or exercise their rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company or any Subsidiary, a
trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“ US Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in US Dollars. All amounts denominated in other currencies shall be
converted in the US Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “ Exchange Rate” means, in relation to any
amount of currency to be converted into US Dollars pursuant to this Agreement,
the US Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation.

(p)

Independent Nature of Buyers’ Obligations and Rights

.  The obligations of each Buyer under the Transaction Documents are several and
not joint with the obligations of any other Buyer, and no Buyer shall be
responsible in any way for the performance of the obligations of any other Buyer
under any Transaction Document.  Nothing contained herein or in any other
Transaction Document, and no action taken by any Buyer pursuant hereto or
thereto, shall be deemed to constitute the Buyers as, and the Company
acknowledges that the Buyers do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Buyers are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Buyers are not acting in concert or as a group, and the Company shall not assert
any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Buyer to
purchase Securities pursuant to the Transaction Documents has been made by such
Buyer independently of any other Buyer. Each Buyer acknowledges that no other
Buyer has acted as agent for such Buyer in connection with such Buyer making its
investment hereunder





 29




--------------------------------------------------------------------------------

and that no other Buyer will be acting as agent of such Buyer in connection with
monitoring such Buyer’s investment in the Securities or enforcing its rights
under the Transaction Documents. The Company and each Buyer confirms that each
Buyer has independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
Each Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Buyer to be joined as an additional party in any proceeding for such purpose.
The use of a single agreement to effectuate the purchase and sale of the
Securities contemplated hereby was solely in the control of the Company, not the
action or decision of any Buyer, and was done solely for the convenience of the
Company and not because it was required or requested to do so by any Buyer.  It
is expressly understood and agreed that each provision contained in this
Agreement and in each other Transaction Document is between the Company and a
Buyer, solely, and not between the Company and the Buyers collectively and not
between and among the Buyers.

[signature pages follow]





 30




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

COMPANY:




VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.

By :  /s/ Louis J. Brothers

Louis J. Brothers, President and

Chief Executive Officer



















[Buyer signature pages follow]





 31




--------------------------------------------------------------------------------










Investor Signature Page

Valley Forge Composite Technologies, Inc.

Securities Purchase Agreement

The undersigned hereby executes and delivers the Securities Purchase Agreement
(the “Agreement”) to which this signature page is attached, which, together with
all counterparts of the Agreement and signature pages of the other parties named
in the Agreement, shall constitute one and the same document in accordance with
the terms of the Agreement.

Print Name: ______________________________

By: ____________________________________

Name: __________________________________

Title: ___________________________________

Address: _________________________________







Telephone: _______________________________

Facsimile: ________________________________

E-mail: __________________________________

SSN/EIN#: _______________________________

Number of Shares of Common Stock Purhased:

________________________________________

Number of Warrants Purchased: ______________________________________

Aggregate Purchase Price: _______________














 32




--------------------------------------------------------------------------------







SCHEDULE OF BUYERS

(1)

(2)

(3)

(4)

(5)

(6)

Buyer

Address and Facsimile Number

Aggregate Number of Common Shares

Number of  

Warrants

Purchase Price

Legal Representative’s
Address and Facsimile Number

 

 

 

 

 











--------------------------------------------------------------------------------







VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.




Securities Purchase Agreement




Schedule 3(q)




None











--------------------------------------------------------------------------------







VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.




Securities Purchase Agreement




Schedule 3(r)(vii)




On August 22, 2007, the Company entered into an agreement with Coast To Coast
Equities Group Inc. (CTCEG) (the “Coast Agreement”) to sell 333,333 shares of
common stock at $1.50 per share on demand of the Company.

 

The Company established a price protection provision relating to the selling
price of common stock per the agreement. The provision states that parties to
the agreement are entitled to receive additional stock if the Company sells
shares of stock for less than $1.50 per share of common stock within 13 months
from the date of the agreement.

 

As of June 30, 2008, the Company sold 333,333 shares at a price of $1.50 per
share to CTCEG for $500,000, none of which had been issued to date.




If the entire principal amount of the Notes and Prior Notes are converted prior
to the earlier to occur of: (i) the effective date of the registration statement
required to be filed pursuant to the Coast Agreement, or (ii) 13 months from the
date on which the Company has received the funds from the Coast Agreement
(January 2009), then the Company will be obligated to issue an additional
1,095,238 shares of its common stock to CTECG in accordance with Article V(D),
Section D – Price Protection of the agreement between the Company and CTCEG.











--------------------------------------------------------------------------------







VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.




Securities Purchase Agreement




Schedule 3(s)




None











--------------------------------------------------------------------------------







VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.




Securities Purchase Agreement




Schedule 3(t)




None











--------------------------------------------------------------------------------







VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.




Securities Purchase Agreement




Schedule 3(w)




None











--------------------------------------------------------------------------------







VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.




Securities Purchase Agreement




Schedule 4(d)




Proceeds shall be used for the following purposes:




General production and working capital purposes.







































